DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62688839, filed 06/22/2018
Status of Claims
	Claims 1-20 are pending.
		
Election/Restrictions
As noted in the petition decision mailed on 12/09/2021, the restriction requirement mailed on 04/23/2021 has been withdrawn.  Upon review it was determined that species 1 and 2 (Figures 1-2B) are actually a single embodiment and that all pending claims are directed at this single embodiment.  Accordingly claims 2-10, 15, and 19-20 have been rejoined and examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 12/06/2021 has been considered by the examiner.  
Claim Objections
Claim 8 is objected to because of the following informalities: typo.  Claim 8 requires both welds to be near the shaft bore.  However, weld connecting the handle to the shaft should be “near the handle bore”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Davenport et al (Davenport) US 2015/0250614 A1.
	Davenport discloses the same invention being a tool assembly (10 Figure 1) capable of inserting or extracting a liner from a prosthesis, the tool comprises an impactor 10 comprising a proximal handle 72 configured to be impacted (its flat top surface is capable of acting as strike plate enabling it to be impacted inward transferring a force along its length), a distal shaft 22, a coupler assembly 80 including an inner mating interface (84) and a faceplate (24 Figure 2A) capable of delivering the impact force (its rigidly connected all the way through to the handle 72 so it inherently receives any force applied), comprising a boss 90 and a body (central portion below 90) having a 
	In regards to claim 2, the handle 72 has a central bore 70 which places the impactor’s center of gravity distal of the handle.
	In regards to claim 11, the outer ring of the end of the handle 72 is considered to read upon the claimed strike plate.


Allowable Subject Matter
Claims 3-10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
In regards to the 112(f) form paragraph, the applicant requested clarification.  This form paragraph is simply stating on the record that during prosecution of this application only recitations specifically reciting “means” or “step for” will be interpreted under 112(f).  Any similar recitations not using this language will not be interpreted under  112(f).

The applicant further argues that Davenport does not disclose a faceplate configured to deliver force from the impactor to the prosthesis.  This is not persuasive because as explained above the arms of Davenport could directly engage a properly sized prosthetic shell.  Additionally, any force applied to the rear end of the handle 72 would be directly transferred through the shaft, through the coupler, and into the faceplate because they are all rigidly connected. The disclosure of applying force to rod 20 resulting in tip 64 engaging the shell and the application of force from the faceplate to the surrounding bones are other examples of procedures.  They are not the only procedure the tool assembly of Davenport is capable of performing.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774